DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Invention III in the reply filed on 4/18/2022 is acknowledged.  The traversal is on the ground(s) that “there is no serious burden for the Examiner to search and examine all claims of the present application.”  This is not found persuasive because the process claims and the product claims have separate classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Applicant further argues that the product Invention III requires the limitation “the package body is a laminated dielectric sheet pressed onto the IC chip.” The examiner respectfully disagrees. The presence of such a claim limitation in a product claim merely requires the structure resulting from performing the process. Claims 34 and 43 both recite a dielectric sheet, but this structure could be obtained by applying a liquid dielectric material and curing it to form the dielectric sheet. 
The requirement is still deemed proper and is therefore made FINAL.
Regarding newly-presented claims 41-46, they are drawn to an invention classified in H01L24/96, distinct from the invention of claims 34-40. More specifically, the Invention of claims 41-46 and claims 34-40 of elected Invention III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design, because the Invention of claims 41-46 requires a plurality of the electronic component package of claim 33, having a particular spacing, but does not require the limitations of claims 34-40. Claims 34-40 do not require a plurality of the electronic package of claim 33.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim 33 link(s) invention III and new claims 41-46.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 33.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 41-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 33, 34 and 36-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Juskey (US6356453B1).
Juskey reads on the claims as follows (refer to Fig. 5):
Claim 33. An electronic component package (500) comprising: 
an integrated circuit (IC) chip (522) comprising: 
an active side (i.e. lower side); and 
a bond pad (526, 526A) on the active side; 
a package body (536) surrounding the IC chip; 
a signal distribution structure (together: 550, 548, 548A and all structure below 548 and 548A) on the active side of the IC chip and on the package body, the signal distribution structure comprising: 
a first conductor (515 together with 519 and 548; 515A with 519A and 548A) coupled to the bond pad, and extending laterally to at least a first position outside of a footprint of the IC chip; 
a second conductor (541 together with 539; 541A together with 539A) coupled to the first conductor at the first position outside of the footprint of the IC chip, and extending laterally in a second direction, different from the first direction, to a second position; and 
a land (543, 543A) coupled to the second conductive layer at the second position.  
Claim 34. The electronic component package of claim 33, wherein the package body comprises a dielectric sheet comprising mold compound (536) pressed around the IC chip.  Note that this is a product claim, and the process limitations “pressed around the IC chip” does not result structurally distinguish the claimed dielectric sheet from the prior art.
Claim 36. The electronic component package of claim 33, wherein the second position is inside of the footprint of the IC chip.  See Fig. 5.
Claim 37. The electronic component package of claim 33, wherein the signal distribution structure comprises a first dielectric layer (550) that comprises a first via hole (i.e. the hole filled with the material forming bump 548, 548A) through which the first conductor is coupled to the bond pad, and no laterally-running traces extend through the first dielectric layer.  
Claim 38. The electronic component package of claim 37, wherein the first conductor runs through the first via hole to the bond pad.  See Fig. 5.
Claim 39. The electronic component package of claim 38, wherein: 
the signal distribution structure comprises a second dielectric layer (512 with 520) that laterally surrounds the first conductor and comprises a second via hole (541, 541A) through which the second conductor is connected to the first conductor; 
the second conductor runs through the second via hole to the first conductor; and   
the signal distribution structure comprises a third dielectric layer (544), wherein both second dielectric layer and the third dielectric layer laterally surround the second conductor.  
Claim 40. The electronic component package of claim 33, wherein at least a portion of the land is positioned directly vertically below the bond pad, and no conductive path extends directly vertically between the land and the bond pad.
Claims 33-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Glenn (US6962829B2).
Glenn reads on the claims as follows (refer to Fig. 2):
Claim 33. An electronic component package (10A) comprising: 
an integrated circuit (IC) chip (30) comprising: 
an active side (lower side of the IC); and 
a bond pad (38) on the active side; 
a package body (42) surrounding the IC chip; 
a signal distribution structure (together: 37 and everything below pads 38) on the active side of the IC chip and on the package body, the signal distribution structure comprising: 
a first conductor (22) coupled to the bond pad, and extending laterally to at least a first position outside of a footprint of the IC chip; 
a second conductor (14 with 26) coupled to the first conductor at the first position outside of the footprint of the IC chip, and extending laterally in a second direction, different from the first direction, to a second position; and 
a land (27) coupled to the second conductive layer at the second position.
Claim 34. The electronic component package of claim 33, wherein the package body comprises a dielectric sheet comprising mold compound (see col. 9, lns. 20-29; moreover, it is clear from Fig. 2 that encapsulant 42 must be insulating, otherwise the conductors 22 would be shorted) pressed around the IC chip.  Note that this is a product claim, and the process limitations “pressed around the IC chip” does not result structurally distinguish the claimed dielectric sheet from the prior art.
Claim 35. The electronic component package of claim 33, wherein a lateral distance between the land and a center of the footprint of the IC chip is less than a lateral distance between the bond pad and the center of the footprint of the IC chip.  See Fig. 2.
Claim 36. The electronic component package of claim 33, wherein the second position is inside of the footprint of the IC chip.  See Fig. 2.
Claim 37. The electronic component package of claim 33, wherein the signal distribution structure comprises a first dielectric layer (37) that comprises a first via hole (i.e. the hole in which the solder connecting pad 38 to conductor 22 is disposed) through which the first conductor is coupled to the bond pad, and no laterally-running traces extend through the first dielectric layer.  
Claim 38. The electronic component package of claim 37, wherein the first conductor runs through the first via hole to the bond pad.  See Fig. 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6838309B1 is similar to Juskey and Glenn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729